Citation Nr: 1711488	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent from  November 27, 2007 to December 1, 2010 and a rating in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

The current matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran requested a hearing before the Board in his substantive appeal.  However, he indicated in a September 2012 statement that he was withdrawing his request.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board notes that the Veteran also perfected an appeal with respect to a claim for service connection for hypertension.  A June 2016 Decision Review Officer (DRO) decision granted service connection for diabetic nephropathy with hypertension associated with diabetes mellitus.  As the Veteran did not appeal the effective date or disability ratings assigned, this issue is no longer on appeal.  

Further review of the evidence reflects that the issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  Here, in light of comments made by the VA examiner in January 2016 and by a December 2010 private practitioner, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as is reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, with erectile dysfunction, is managed by an oral hypoglycemic agent and a restricted diet, but does not require insulin or regulation of activities.

2.  From November 27, 2007, the Board finds that the Veteran's PTSD has resulted in occupational and social deficiencies in most areas. 

3.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at any time during the current appeal.

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a rating of 70 percent rating, but no higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, records associated with the State of California Department of Social Services disability claim, VA examination reports, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his PTSD in December 2008, and for his diabetes mellitus in October 2008 and January 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time as an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or diabetes mellitus since the most recent VA examinations.  The Veteran and his representative have not made such allegations. The examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

With respect to the hearing loss claim, the Veteran was afforded an examination in October 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2008 VA examination obtained adequately addresses all of the Veteran's contentions.  Significantly, as will be noted below, there is no current diagnosis related to his hearing loss.  Treatment records in the claims file additionally do not support a diagnosis of bilateral hearing loss for VA purposes.  Therefore, a Remand to obtain a VA medical opinion is not warranted at this time. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating-Diabetes Mellitus And PTSD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Diabetes Mellitus-Pursuant to the rating criteria for the endocrine system, the Veteran's service-connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913, for the entire period on appeal.  A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  38 C.F.R. § 4.119 (2016).  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  Id.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2016).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

At an October 2008 VA examination the Veteran reported that he was diagnosed with diabetes around 2007.  The Veteran reported that he was currently taking Metformin twice per day for his blood sugar.  The Veteran denied any hospitalizations or surgery associated with diabetes.  He denied any episodes of hypoglycemic reactions or ketoacidosis.  The Veteran reported that he was instructed to follow a restricted or special diet but was not restricted in the ability to perform strenuous activities. 

The Veteran underwent an additional VA examination in January 2016.  The VA examiner noted that the Veteran's diabetes mellitus is managed by a restricted diet and prescribed oral hypoglycemic agent.  It was specifically noted that the Veteran does not require regulation of activities as part of the medical management of his diabetes mellitus.  The VA examiner indicated that the Veteran visits his diabetic care provider for episodes of ketoacidosis or for episodes of hypoglycemia less than 2 times per month.  It was also indicated that the Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  The VA examiner also noted that the Veteran had not had progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  The VA examiner stated that the Veteran had diabetic nephropathy or renal dysfunction, erectile dysfunction, a cardiac condition and stroke, and hypertension all in some way related to his diabetes mellitus.  

The Veteran's extensive post-service treatment records have also been reviewed.  The evidence does not reflect that he requires regulation of activities as part of the medical management of his diabetes mellitus.  The evidence additionally fails to reflect that he is prescribed insulin to treat his disability.  Based on this evidence, the Board finds that a rating greater than the currently-assigned evaluation of 20 percent under DC 7913 is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  

The Board recognizes that, under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  Here, the Veteran is currently receiving special monthly compensation for loss of use of a creative organ.  He is additionally separately service-connected for hemorrhagic stroke associated with diabetic nephropathy with hypertension, loss of use of right upper and right lower extremity status post hemorrhagic stroke associated with hemorrhagic stroke, ischemic heart disease with atrial fibrillation, diabetic nephropathy with hypertension associated with diabetes mellitus type II with erectile dysfunction, and diabetic peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus.  Significantly, the Veteran has not perfected appeals regarding the ratings assigned for these disabilities.  Thus, evaluations of such residuals are not for appellate consideration at this time.   No other complications related to his diabetes have been diagnosed.  

PTSD-Entitlement to service connection for PTSD was granted in a January 2009 rating decision.  An evaluation of 30 percent, effective November 27, 2007 was assigned.  Then, by a July 2012 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective December 2, 2010.

The Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD is warranted for the entirety of the appeal period.

Under this diagnostic code, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited.  Rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  In pertinent part, the DSM-V eliminated the GAF scores used in the DSM-IV. It was recommended that the GAF be dropped from DSM-V for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as the current claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered. 

GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period.   
At a December 2008 VA examination the Veteran reported a heightened startle response, keeping a loaded gun by his nightstand, multiple marital separations due to irritability and isolation and conflicts with coworkers.  The Veteran reported that he had good relationships with his daughters but that his relationship with his son had been strained at times, although they were both working on improving their relationship.  He stated that he does not have many friends, but more associates and indicated that he had only one close friend since the military.  The Veteran stated that he does not engage in social activities with others and has never belonged to any organizations. The Veteran reported a suicide attempt when he played Russian roulette on one occasion in the 1970's.  

A psychiatric examination noted that his speech was clear and coherent, his affect constricted, and he was oriented to person, time, and place.  No delusions were noted.  The VA examiner noted the presence of suicidal thoughts.  The VA examiner noted moderate impairment in occupational and social functioning due to his PTSD symptoms.  It was noted that the Veteran's PTSD symptoms had caused difficulty with interpersonal relationships leading to job losses, marital separations, estrangement from his children and social isolation. 

The Veteran underwent an additional private psychiatric evaluation in December 2010.  A mental status examination reflected that the Veteran's grooming and hygiene were good.  It was noted that his thought and speech were coherent and that he proceeded in a linear and organized fashion.  The examiner noted that his thought process was appropriate throughout the examination and that there was no self-reported record of delusions or hallucinations.  The examiner noted that the Veteran's mood appeared depressed and irritable or anxious.  His affect was described as angry and congruent with his mood.  He reported that he is up at all times at night and checks the locks and makes sure his gun is in the right place.  He stated that his wife will wake up and that he will be staring out a window with his gun.  When asked about suicidal ideation, he reported that he thinks about it although he denied having any plans.  He denied any homicidal ideation.  A GAF score of 50 was assigned.  The examiner opined that there appears to be a severe impairment in the Veteran's ability to accept instructions from supervisors and interact with coworkers and the public given his distrust of others, his irritability, angry outbursts, and his history of work related problems.  It was noted that there appears to be a severe impairment in the Veteran's ability to deal with the usual stress encountered in the workplace. 

Review of the extensive evidence reflects that the Veteran's PTSD has been most consistent with a 70 percent disability rating, not the 30 percent and 50 percent disability ratings currently assigned at various parts of the period on appeal.  Although some treatment records appear to reflect milder psychiatric symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  Accordingly, and based on these findings, the Board finds that a 70 percent rating is warranted, throughout the period on appeal. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and interaction with family. Thus, while limited, he is still able to continue relationships with a few people. Although he is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment. The Board concludes the criteria for a 100 percent rating for PTSD have not been met. 38 C.F.R. § 4.130, DC 9411. His own statements regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially limited by his service-connected PTSD, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  

In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations-Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Service Connection-Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As noted above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2016). 

In this case, however, there is no evidence of bilateral hearing loss for VA purposes at any time during the period under appellate review.  In this regard, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has hearing loss for VA purposes.  For example, the Board has reviewed an October 2008 VA examination which reflects normal hearing. Audiometric thresholds recorded were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
15
15
20
25
25

Speech recognition was 96 percent in the right ear and 94 percent in his left ear.  This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.  Significantly, treatment records in the claims file do not reflect audiometric thresholds commensurate with a hearing loss disability for VA purposes.  38 C.F.R. § 3.385. 

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the Veteran's contentions with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for hearing loss is denied.  

It is important for the Veteran to understand the facts, although he may have been exposed to loud noise during service and although his hearing may not be as good as it once was, that does not necessarily support a finding that he has "hearing loss" for VA purposes at this time.  The Veteran's hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, entitlement to service connection for hearing loss must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

IV.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  The Veteran meets the schedular criteria for TDIU.  

Evidence of record reflects that the Veteran is no longer employed.  The evidence reflects that the Veteran suffers from a multitude of service-connected severe disabilities.  He is service-connected for hemorrhagic stroke associated with diabetic nephropathy, loss of use of right upper and right lower extremity status post hemorrhagic stroke, ischemic heart disease with atrial fibrillation, diabetic nephropathy with hypertension, PTSD, diabetes mellitus type II with erectile dysfunction, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and tinnitus.  Taking into consideration the Veteran's work history and severity of his service-connected disabilities, the Board finds that the evidence reflects that the Veteran is unable to maintain substantially gainful employment.  This conclusion is bolstered by a January 2016 Diabetes Mellitus VA examiner who determined that the Veteran has a number of complications due to his diabetes including heart disease, cardiac arrhythmia and most recently stroke.  She noted that the Veteran is currently wheelchair bound due to the stroke and that his right sided weakness would prevent him from performing adequately in any work setting.  Also, the conclusions of the December 2010 private examiner reflect the negative impact of his service-connected PTSD on employment. 

The Veteran is currently in receipt of a combined 100 percent scheduler rating on a schedular basis for various disabilities throughout portions of the period on appeal.  As result of the perception of there being no additional benefits available to him, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the United States Court of Appeals for Veterans Claims (Court) of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Board finds the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities together preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).


(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.

An initial 70 percent rating, but no more, for PTSD, since November 27, 2007 (and for the entirety of the appeal period), is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


